Case 2:19-cr-00286-JDC-KK Document 200 Filed 05/19/21 Page 1 of 2 PageID #: 812




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF LOUISIANA
                              LAKE CHARLES DIVISION


 UNITED STATES OF AMERICA                           CASE NO. 2:19-CR-00286-01

 VERSUS                                             JUDGE JAMES D. CAIN, JR.

 JARVIS PIERRE (01)                                 MAGISTRATE JUDGE KAY

                                 MEMORANDUM ORDER

        Before the Court a “Motion in Limine to Preclude Self-Serving Statements” (Doc.

 192) wherein the Government moves for an order to exclude any of Defendant, Jarvis

 Pierre’s self-serving statements at trial.

        Federal Rule of Evidence 801, 802 provide that an out-of-court statement offered to

 prove the truth of the matter asserted, i.e. hearsay is inadmissible as evidence. Self-serving

 statements made by criminal defendants to law enforcement agents outside of a court are

 inadmissible hearsay. See Federal Rule of Evidence 801(d)(2). See Williams v. United

 States,512 U.S. 594, 599 (1994) (exception to hearsay rule for statements against penal

 interest does not allow admission of non-inculpatory statements, even if they are made

 within the broader narrative that it generally self-inculpatory).

        Anticipating that Defendant will attempt to introduce his own self-serving

 statements through cross-examination of government witnesses, by offering reports

 memorializing those statements or playing videos, the Government moves to exclude the

 statements. Moreover, the Government posits that to allow Defendant to present his own

 testimony as such would be impermissible without subjecting him to cross-examination.
Case 2:19-cr-00286-JDC-KK Document 200 Filed 05/19/21 Page 2 of 2 PageID #: 813




        The Governments further contends that the exclusion of questioning to elicit self-

 serving hearsay is necessary to assure compliance with Rule 103(d) of the Federal Rules

 of Evidence, which provides, “[t]o the extent practicable, the court must conduct a jury

 trial so that inadmissible evidence is not suggested to the jury by any means.” Thus, in

 order to comply with Rule 103(d), the Court must prevent the reference to inadmissible

 hearsay to prevent the possibility of jury prejudice through exposure to inadmissible

 evidence. The Government remarks that any ruling by this Court would not prevent

 Defendant from taking the stand and presenting a proper defense with properly admitted

 evidence.

        IT IS ORDERD that the Motion in Limine to Preclude Self-Serving Statements is

 hereby GRANTED and Defendant is precluded from attempting to admit any self-serving

 statements other than his own testimony at the trial of this matter.


        THUS DONE AND SIGNED in Chambers on this 17th day of May, 2021.



                         ___________________________________
                                 JAMES D. CAIN, JR.
                          UNITED STATES DISTRICT JUDGE
